                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JESSE ROMERO, on behalf of himself and
all others similarly situated,

       Plaintiffs,

v.                                                                  No. 1:17-cv-00775-KG-SCY

TITLEMAX OF NEW MEXICO, INC.,
TMX FINANCE, LLC, and TRACY YOUNG,

       Defendants.


     JUDGMENT AND ORDER CONFIRMING ARBITRATION DECISION AND AWARD

       THIS MATTER having come before the Court on the Arbitrator Award dated November

11, 2019, by John A. Darden, Arbitrator, and the Court being advised that the Parties stipulate to

entry of this Court’s Order under the Federal Arbitration Act, 9 U.S.C. § 1 et seq., confirming the

arbitration award, the Court hereby enters its JUDGMENT AND ORDER CONFIRMING

ARBITRATION DECISION AND AWARD as follows:

       1.      Pursuant to 9 U.S.C. § 9, The Honorable John A. Darden’s Arbitration Decision

and Award dated November 11, 2019, copied below, shall be and hereby is CONFIRMED as the

Judgment and Order of this Court:
2
3
4
       2.      Pursuant to 9 U.S.C. § 13, the Arbitration Decision and Award shall have the same

force and effect, in all respects, as, and be subject to all provisions of law relating to, a Judgment

in this action, and may be enforced as if it had been rendered in this case.

       3.      All claims and allegations as to the first loan agreement dated July 19, 2016, and as

to the second loan agreement dated August 6, 2016, shall be and hereby are DISMISSED WITH

PREJUDICE.

       4.      No later than twenty (20) days following entry of this Order, the parties shall file a

Status Report with this Court identifying by title and document number all pending Motions to be

decided by the Court under the third loan agreement dated May 15, 2017.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that JUDGMENT shall

be and hereby is entered in accordance with Paragraphs 1 through 3 above and that the Arbitration

Decision and Award dated November 11, 2019, is confirmed as the Judgment and Order of this

Court in accordance with the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

       IT IS SO ORDERED.



                                               UNITED STATES DISTRICT JUDGE



                                                  5
Submitted by:

ATKINSON, BAKER & RODRIGUEZ, P.C.

 /s/ Justin D. Rodriguez
Justin D. Rodriguez
201 Third St. NW, Suite 1850
Albuquerque, NM 87102
(505) 764-8111
jrodriguez@abrfirm.com
Attorneys for Defendants

Approved by:

FUQUA LAW & POLICY, P.C.

/s/ Approved via electronic mail 11.12.19
Scott Fuqua
P.O. Box 32015
Santa Fe, NM 87594
505-982-0961
scott@fuqualawpolicy.com
Attorneys for Plaintiff




                                            6
